DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (US 5724297).
	As to claim 18, Noda’s figures 1 and 14 show a method of operating a memory device, the method comprising: detecting (by inverter receiving SELF in figure 14) an assertion of a clock enable signal (SELF that selects signal from RAS clock generator); asserting a first sub-threshold current reduction circuit (SCRC) enable signal (SWC in figure 14 which equivalent to X or XB in figure 1) responsive to the assertion of the clock enable signal; providing power (by QP1 or QP2) to first circuitry of the memory device responsive to asserting the first SCRC enable signal; detecting a memory command (that controls A and AB, i.e., TEST, SET, IRASB…ect. or A or AB themself); asserting a second SCRC enable signal (output of 17b) responsive to the memory command; and providing power (by QP4) to second circuitry (ARRAY BLOCK) of the memory device responsive to asserting the second
SCRC enable signal, the second circuitry separate from the first circuitry.
As to claim 19, the figures show the step of detecting the memory command includes detecting a command taken from the list consisting of an activate (ACT – any signal is an activation signal) command, a mode register read (MRR) command, and a multi-purpose command (MPC).
As to claim 20, the figures show the step of providing the power to the second circuitry comprises providing the power to global bus (GBUS) driver circuitry (elements in X-system and Array Block are drivers), data bus (DBUS) driver circuitry, cache data strobe (CDTS) logic, local bus (LBUS) driver circuitry, and error correction control (ECC) circuitry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowles (US 6801061).
As to claim 1, Cowles’ figure 3 shows an apparatus, comprising; a first set of sub-threshold current reduction circuit (SCRC) switches (212, 214) electrically connected between power supply lines and power reception lines of an electronic circuit, the electronic circuit configured to operate in a first operational mode (when CLK is low) and a second operational mode (when CLK is high), a first speed of operation associated with the first operational mode faster than a second speed of operation associated with the second operational mode; a second set of SCRC switches (204 and 206) electrically connected between the power supply lines and the power reception lines of the electronic circuit; and an SCRC switch gate driver (216, 218, 220, 222) configured to: control the first set of SCRC switches to electrically connect the power supply lines to the power reception lines through the first set of SCRC switches responsive to the first operational mode and the second operational mode; control the second set of SCRC switches to electrically connect the power supply lines to the power reception lines through the second set of SCRC switches responsive to the first operational mode; and control the second set of SCRC switches to electrically isolate the power supply lines from the power reception lines through the second set of SCRC switches responsive to the second operational mode. The figure fails to show that a first operational frequency associated with the first operational mode is greater than a second operational frequency associated with the second operational mode.  However, col. 1, lines 45-55 teaches that an input buffer that is optimized for performance (high speed) typically consumes much more power than an input buffer designed to save power (that is lower performance characteristic).  Since figure 3 shows that the first mode consumes higher power than the second mode.  It would have been obvious to one having ordinary skill in the art to employ greater operating frequency in the first operational mode for the purpose of providing more precise output signals and saving power consumption. 
As to claim 2, figure 3 shows that the SCRC switch gate driver is further configured to control the first set of SCRC switches and the second set of SCRC switches to electrically isolate the power supply lines from the power reception lines through the first set of SCRC switches and the second set of SCRC switches responsive to an SCRC off operational mode (when EN is low and CLK is high).
As to claim 3, figure 3 shows that the SCRC switch gate driver is configured to stagger in time a triggering of electrical connection of the power supply lines to the power reception lines through the first set of SCRC switches with a triggering of electrical connection of the power supply lines to the power reception lines through the second set of SCRC switches responsive to a transition from the SCRC off operational mode to the first operational mode (when CLK is low and EN is high).
As to claim 4, figure 3 shows that the triggering of the electrical connection of the power supply lines to the power reception lines through the first set of SCRC switches is synchronized to a clock enable (CKE) signal (input of not shown circuit that provides EN or CLK. Any signal can be considered as a clock enable signal).
As to claim 5, figure 3 shows that the triggering of the electrical connection of the power supply lines to the power reception lines through the second set of SCRC switches is responsive to a command (input of not shown circuit that provides EN or CLK).
As to claim 6, figure 3 fails to show that the command comprises one or more of an activate (ACT) command, a mode register read (MRR) command, and a multi-purpose command (MPC).  However, it is seen as an obvious design preference to select one more of the above command to control signals CLK or EN for the purpose of achieving desired signal pulse width for EN and/or CLK.
As to claim 7, figure 3 fails to show that the electronic circuit includes circuitry for a memory device.  However, buffer and/or logic circuit used in memory device is well known in the art.  It would have been obvious to one having ordinary skill in the art to use circuit figure 3 in a memory device for the purpose of providing more precise buffered or logic signal in the memory.
Claims 8- is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200143850) in view of Noda et al. (US 5724297).
As to claim 8, Kim’s figure 4 shows a power gating system having header switches SW1 and SW2.  The figure fails to show bottom switches corresponding the header switches.  However, Noda et al.’s figure 1 shows power gating system having both header switches (QP1-QP4) and corresponding bottom switches (QN1-QN4).  Therefore, it would have been obvious to one having ordinary skill in the art to corresponding bottom switches, i.e. SWB1 and SWB2 corresponding to SW1 and SW2, to Kim et al.’s figure 4 for the purpose of reducing leakage current.  Therefore, the modified Kim et al.’s figure 4 shows an apparatus, comprising: an electronic circuit including a first set of power reception lines (VDD1 and VSS or VSS1 corresponding to VDD1) and a second set of power reception lines (VDD2 and VSS or VSS2 corresponding to VDD2), the first set of power reception lines and second set of power reception lines each including a first line (602) corresponding to a first power supply voltage potential and a second line (603) corresponding to a second power supply voltage potential that is different from the first power supply voltage potential; the electric circuitry configured to operate in a first operational mode (dual VDD mode, figure 5) and second operational mode, first operational frequency associated with the first operational mode greater than a second operational frequency (low frequency mode, figure 5.  DVFSC is at low level as a default value, Kim’s ¶0072.  Therefore, the circuit is operating at high frequency.  Kim’s ¶0089 teaches that “with the double power mode enabled, the processor 30 MAY detect that the operating frequency is lower than the present value”.  Therefore, the processor also may not detect that the operating frequency is lower than the present value.  When the lower operating frequency is not detected, the circuit is operating in higher frequency in the dual voltage mode) associated with the second operational mode); a first set of sub-threshold current reduction circuit switches (SW1 and SWB1) electrically connected between power supply lines and the first set of power reception lines; a second set of SCRC switches (SW2 and SWB2) electrically connected between the power supply lines and the second set of power reception lines; and an SCRC switch gate driver (figures 2 and 3) configured to provide a first SCRC enable signal to the first set of SCRC switches and a second SCRC enable signal to the second set of SCRC switches, the SCRC switch gate driver further configured to: control the first set of SCRC switches to electrically connect the power supply lines to the first set of power reception lines responsive to an assertion of the first SCRC enable signal; and control the second set of SCRC switches to electrically connect the power supply lines to the second set of power reception lines responsive to an assertion of the second SCRC enable signal (figure 5), wherein the electronic circuit includes first circuitry (leftmost 601) and second circuitry (rightmost 601), the first circuitry separate from the second circuitry, the first circuitry electrically connected to the first set of power reception lines, the second circuitry electrically connected to the second set of power reception lines.
As to claim 9, Kim teaches that the circuit may be configured in memory circuit 20 (¶0037).  Therefore, Kim’s figures show that the electronic circuit includes circuitry for a memory device (20) including the first circuitry and the second circuitry.
As to claim 10, Kim’s figures show that the SCRC switch gate driver is configured to synchronize the assertion of the first SCRC enable signal with a rising edge of the clock enable signal (CLK or CLKB, figure 6); and asset the second SCRC enable signal responsive to one or more memory commands (CS, CA).
As to claim 11, the figure show that the one or more memory command includes at least one command taken from a list consisting of an activate (ACT) command (any signal is an activation signal), a mode register read (MRR) command, and a multi-purpose command (MPC).
As to claim 12, the figures show that the second circuitry includes at least one circuitry taken from a list consisting of global (GBUS) driver circuitry (elements in Kim’s figures 2-4 are drivers), data BUS (DBUS) driver circuitry, cache data strobe (CDTS) logic, local bus (LBUS) driver circuitry, and error correction control (ECC) circuitry.  
As to claim 13, the modified Kim’s figures show a method of operating an electronic circuit, the method comprising: activating a first set of sub-threshold current reduction circuit (SCRC) switches (SW2 and corresponding SWB2) to provide power to first circuitry (leftmost 601) of the electronic circuit at a first time; and activating a second set of SCRC switches (SW1 and corresponding SWB1) to provide power to second circuitry (rightmost) of the electronic circuit at a second time that is different from the first time, the second circuitry separate from the first circuitry; operating the electronic circuitry in a first operational mode (dual voltage mode) by maintaining activated the first set of SCRC switches ad the second set of SCRC switches; and operating the electronic in a second operational mode (Low Frequency Mode) by maintaining activated the first set of SCRS switches and maintaining deactivated the second set of SCRC switches, a first operational frequency associated with the first operational mode greater than a second operational frequency associated with the second operational mode.  
As to claim 14, the figures 1 and 7 show the step of operating the electronic circuit in an SCRC off operational mode by maintaining deactivated the first set of SCRC switches and the second set of SCRC switches (Power down mode).
As to claim 17, the figures show that activating the first set of SCRC switches at the first time includes activating the first set of SCRC switches responsive to an assertion of a clock enable signal (CLK, CLKB); and activating the second set of SCRC switches at the second time includes activating the second set of SCRC switches responsive to a memory command (CS, CA) 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that claims 17-20 depend from one of claim 8 and claim 13.  However, claims 18-20 are independent of claim 8 or 13.  Therefore the rejection of claims 18-20 as being anticipated by Noda et al. reference is maintained.
The amendment of claims 8-14 and 17 introduces new issues, thereby necessitated the new ground(s) of rejection.
In response to the arguments regarding the rejection of claims 1-7.  It was known that operation speed is equivalent to operation frequency, see Kim (US 20200143850)’s ¶0073 or Kim et al. (US 20190278359)’s ¶0103 for the support evidences.  Since both ON transistors 204 and 212 consume more power than one ON transistor 202 or 212.  It would have been obvious to one having ordinary skill in the art to configure the circuit with both ON transistor 204 and 212 to operate in a higher speed (frequency) than the circuit with one ON transistor 204 or 212 for the purpose of saving power consumption when high frequency is not needed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842